Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Claims 1, 21 and 50 are amended. Claims 1-4, 7, 9, 15-16, 18-19, 21-24, 27, 29, 35-36, 38-39 and 50 are pending. 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 12/16/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements is being considered by the examiner.

Claim Objections
4.	Claim 21 is objected to because of the following informalities:  in Line 7 of claim 21, the term “mobile-edge-computing” is misspelled mistakenly as: “mobile-edgle-computing”.  Appropriate correction is required.

Response to Arguments
With regards to applicant’s arguments, filed on 12/30/2020, with respect to claims1, 8 and 15, the arguments are considered but are not persuasive. The applicant asserts that the combination of Zhu, Zalzalah and Chu does not teach or suggest: “determining whether the user equipment has an ongoing application session with the first mobile-edge-computing server, transmitting a request to the second mobile-edge-computing server requesting the second mobile-edge-computing server to take the ongoing application session from the first mobile-edge-computing server”. Examiner respectfully disagrees.
The combination of Zhu, Zalzalah and Chu, specifically Zhu discloses , as shown in Fig. 6; 608, the source MEC platform sends the context of the to-be-handed-over UE to the target MEC platform in a process to handover the UE from the source MEC platform to the Target MEC platform (See Zhu; [307]). As shown in Fig. 1-3, Zhu discloses the platform handover system includes UE 00, at least two access network devices, and MEC platforms respectively corresponding to the at least two access network devices. For example, the at least two access network devices may be a source access network device 01 and a target access network device 02. An MEC platform corresponding to the source access network device 01 is a source MEC platform 03, and an MEC platform corresponding to the target access network device 02 is a target MEC platform 04. According to the MEC platform handover method, when the UE is being handed over form the source access network device to the target access network device, the source access network device or the target access network device instructs an MEC platform to perform MEC platform handover. Then, a handover procedure between the access network devices and a handover procedure between MEC platforms may be performed in parallel. (See Zhu; [227]-[233] and Fig. 2 &3)
The source MEC platform may determine the tunnel endpoint identifier (TEID) of the to-be-handed-over UE according to the handover notification, and obtain the context of the to-be-handed-over UE. The context includes information about a source application that is providing a service to the to-be-handed-over UE. (See Zhu; [319]) the information about the source application includes an identifier & address of the source application [Therefore, identifiers and address of the source application will be transmitted included in the context information, and source application address is the same as the address of the MEC where the source application resides (Source MEC Address)] (See Zhu; [366]).

Further, Zhu teaches that the context of the to-be-handed-over UE includes a routing rule for the to-be-handed-over UE, which is used to indicate a rule by which the target MEC platform processes application data of the to-be-handed-over UE. (See Zhu; [340]) The routing rule of the to-be-handed-over UE includes an IP packet filter of the to-be-handed-over UE, which includes a source IP address. (See Zhu; [261])
On the other hand Zalzalah discloses a 58 Wi-Fi RAN associated with a source base station (i.e., supported by the source base station or supported by an access point that is collocated with the source base station) detects whether there is an ongoing data session on UE 54. [A Wi-Fi RAN is associated with a base station that may comprises a MEC Server. Therefore, Zalzalah teaches determining whether UE 54 has an ongoing data session with a 58 Wi-Fi associated with a source BS (BS 42A), while UE 54 moves to the coverage area of the target BS (BS 42B))]. (See Zalzalah; [77]-[79] and Fig. 6A)

Therefore, for the reasons shown above, the combination of Zhu, Zalzalah and Chu clearly teaches the claimed invention. Therefore, the rejection of claims 1-4, 7, 9, 15-16, 18-19, 21-24, 27, 29, 35-36, 38-39 and 50 is sustained.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.	Claims 1-4, 7, 9, 15-16, 18-19, 21-24, 27, 29, 35-36, 38-39 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US. Pub. No. 2018/0242204 A1) in view of Zalzalah et al. (US. Pub. No. 2016/0212666 A1) and further in view of Chu et al. (US. Pub. No. 2010/0284369 A1).
Regarding claim 1, Zhu discloses an apparatus (Zhu; Fig. 10; MEC Platform Handover Apparatus), comprising; at least one processor (Zhu; Fig. 10; 1001) and at least one memory including computer program code (Zhu; Fig. 10; 1001), the at least one processor, with the at least one memory and the computer program code, being configured to cause the apparatus to perform:
See Par. [8], [241] and Fig. 5-1, 5-2 of Zhu for a reference to receiving a handover notification to instruct the Source MEC platform to perform the handover of the UE), wherein the user equipment moves from a first area of a first mobile-edge-computing server to a second area of a second mobile-edge-computing server (See Par. [227], [244] and Fig. 5-1, 5-2 of Zhu for a reference to that during the movement of the UE, when the UE moves from a cell covered by the source MEC server to another cell covered by the target MEC server, then the source MEC platform sends a handover notification to the target MEC platform), transmitting a request to the second mobile-edge-computing server (See Par. [183]-[185] of Zhu for a reference to receiving a handover request sent by a source access network device, and sending a handover instruction to a target MEC platform according to the handover request), wherein said request comprises an identity or an address of the first mobile-edge- computing server (See Par. [185] of Zhu for a reference to the handover instruction includes an identifier of to-be-handed-over UE and an identifier of the source access network device).
Zhu does not explicitly disclose determining whether the user equipment has an ongoing application session with the first mobile-edge-computing server, requesting the second mobile-edge-computing server to take the ongoing application session from the first mobile-edge-computing server: and in response to the request, move the ongoing application session from the first mobile-edge-computing server to the second mobile-edge-computing server, or keep the ongoing application session.
However, Zalzalah discloses determining whether the user equipment has an ongoing application session with the first mobile-edge-computing server (See Par. [78] and Fig. 5 & 6A of Zalzalah for a reference to determining whether UE 54 has an ongoing data session with a 58 Wi-Fi associated with a source BS (BS 42A), while UE 54 moves to the coverage area of the target BS (BS 42B)),
Thus it would be obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Zalzalah and Zhu. The motivation for combination would be to improve network’s performance by assisting user devices to discover access networks in their vicinity and to provide rule to prioritize and manage connections to all networks. (Zalzalah; Par. [3]-[5])
The combination of Zhu and Zalzalah does not explicitly disclose requesting the second mobile-edge-computing server to take the ongoing application session from the first mobile-edge-computing server: and in response to the request, move the ongoing application session from the first mobile-edge-computing server to the second mobile-edge-computing server, or keep the ongoing application session.
However, Chu discloses requesting the second mobile-edge-computing server to take the ongoing application session from the first mobile-edge-computing server (See Par. [63]-[64] and Figs. 1-3 of Chu for a reference to the target ASN receives a handover request message, for moving the running service flows, to it from the serving ASN, the HO_Req message includes an authenticator ID and an anchor ASN GW ID as well as an ID that indicates whether multiple service flows are bound or not): and in response to the request, move the ongoing application session from the first mobile-edge-computing server to the second mobile-edge-computing server (See Par. [65]-[69] and Figs. 2 & 4 of Chu for a reference to that if none of the multiple service flows, currently running, is rejected by the target network, then the target network may determine that the MS is allowed to hand off to the target network, and the service flows will be moved to the target ASN in the target network), or keep the ongoing application session (See Par. [52], [65], [75] and Figs. 2 & 4 of Chu for a reference to if some of the multiple service flows are rejected by the target network, then the target network may determine that the MS is not allowed to hand off to the target network and the running service flows will be controlled by the serving ASN, until a response indicates a target ASN that accept the handover).
Thus it would be obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Chu, Zalzalah and Zhu. The motivation for combination would be to improve network’s performance by optimizing the handover process of a UE with multiple ongoing service flows.  (Chu; Par. [27])

Regarding claim 2, the combination of Zhu, Zalzalah and Chu, specifically Zhu discloses wherein the at least one processor, with the at least one memory and the computer program code are configured to cause the apparatus to perform identifying the application of the ongoing application session (See Par. [104], [261] of Zhu for a reference to the source MEC platform obtains the context information of the UE, including an identifier of the source application running on the UE to be handover).

Regarding claim 3, the combination of Zhu, Zalzalah and Chu, specifically Zhu discloses wherein, in relation to the identifying the application, the at least one processor, with the at least See Par. [261] of Zhu for a reference to the source MEC platform obtains the context information of the UE, including an identifier of the source application running on the UE to be handover, and a control plane internet protocol (CP IP) address of the application).

Regarding claim 4, the combination of Zhu, Zalzalah and Chu, specifically Zhu discloses wherein said unique internet protocol address of said application is unique in a network to which said apparatus belongs (See Par. [261] of Zhu for a reference to the identifier of the application is used to identify an application in the MEC server where the platform belongs. The CP IP is used for communications between applications in different MEC servers).

Regarding claim 7, the combination of Zhu, Zalzalah and Chu, specifically Zhu discloses wherein, in relation to the detecting the handover, the at least one processor, with the at least one memory and the computer program code, are configured to cause the apparatus to perform
detecting the handover based on at least one of signaling of the handover, information from a radio network information service, control plane signaling between evolved Node BS, signaling between an evolved Node B and a mobility management entity, and information from the first mobile-edge-computing server to the second mobile-edge-computing server about an oncoming handover (See Par. [259] and Fig. 5-1 of Zhu for a reference to Fig. 5-1, which illustrates signaling that determines handover, including the handover notification sent to the source MEC platform and the handover request sent to the target access network device).

Regarding claim 9, Zhu does not explicitly disclose wherein said apparatus is provided, by a database, with application-specific information indicative of whether said application can tolerate and/or survive a change of said internet protocol address of said application during an ongoing session of said application, and/or indicative of uniqueness of said internet protocol address of said application, and wherein the at least one processor, with the at least one memory and the computer program code, configured to cause the apparatus to perform deducing, from said application-specific information, whether an ongoing session of said application can be moved to a mobile edge computing server other than said apparatus.
However, Zalzalah discloses wherein said apparatus is provided, by a database, with application-specific information indicative of whether said application can tolerate and/or survive a change of said internet protocol address of said application during an ongoing session of said application, and/or indicative of uniqueness of said internet protocol address of said application (See Par. [23]-[28], [78], [81] of Zalzalah for a reference to receiving a request of handover by the source BS from a UE that is associated with the source BS and has an ongoing application, and based on the request, the source BS 42A detects the need for handover. BS 42A sends a capability request to the target BS (BS 42B) to determine if the target Wi-Fi RAN has enough available resources to support the ongoing session of the UE 54) and 
See Par. [81] and Fig. 6A & 6B of Zalzalah for a reference to that when the target BS associated with the Wi-Fi RAN has enough resources to meet the QoS requirements of the ongoing data session of the UE 54, the source BS sends a handover command to the UE 54, including the credentials to enable the UE to connect to the Wi-Fi RAN of the target BS).
Thus it would be obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Zalzalah and Zhu. The motivation for combination would be to improve network’s performance by assisting user devices to discover access networks in their vicinity and to provide rule to prioritize and manage connections to all networks. (Zalzalah; Par. [3]-[5])

Regarding claim 15, Zhu discloses wherein the at least one processor, with the at least one memory and the computer program code, configured to cause the apparatus to perform identifying a topology of the network based on information from a radio network information service (See Par. [23], [54]-[56] of Zhu for a reference to receiving a response message from the target MEC platform including a routing rule (Topology) for the UE to indicate a rule by which the target MEC platform the application data of the UE),

However, Zalzalah discloses determining a probability of said handover from said first mobile-edge-computing server to further mobile-edge-computing servers in said network (See Par. [23]-[28], [78], [81] of Zalzalah for a reference to receiving a request of handover by the source BS from a UE that is associated with the source BS and has an ongoing application, and based on the request, the source BS 42A detects the need for handover. BS 42A sends a capability request to the target BS (BS 42B) to determine if the target Wi-Fi RAN has enough available resources to support the ongoing session of the UE 54), and 
initiating, based on said topology, procedures to optimize a handover performance by sending at least one request to instantiate a set of applications as hosted on said first mobile-edge-computing server on said further mobile-edge-computing servers in said network (See Par. [81] and Fig. 6A & 6B of Zalzalah for a reference to that when the target BS associated with the Wi-Fi RAN has enough resources to meet the QoS requirements of the ongoing data session of the UE 54, the source BS sends a handover command to the UE 54, including the credentials to enable the UE to connect to the Wi-Fi RAN of the target BS).
Thus it would be obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Zalzalah and Zhu. The motivation for combination would be to improve network’s performance by assisting user devices to discover access networks Zalzalah; Par. [3]-[5])

Regarding claim 16, the combination of Zhu, Zalzalah and Chu, specifically Zhu discloses wherein the at least one processor, with the at least one memory and the computer program code, configured to cause the apparatus to perform identifying said second mobile-edge-computing server based on information on an evolved Node B connected to said second mobile-edge-computing server (See Par. [124], [253], [256] of Zalzalah for a reference to identifying the target (second) MEC platform according to the identifier of the target access network device, included in the handover notification sent by the source access network device).

Regarding claim 18, the combination of Zhu, Zalzalah and Chu, specifically Zhu discloses wherein the at least one processor, with the at least one memory and the computer program code,  configured to cause the apparatus to perform initiating session continuity coordination procedures with the second mobile-edge-computing server (See Par. [238], [243], [288] of Zalzalah for a reference to the source MEC platform sends the context information of the UE to the target MEC platform. Source application info is obtained, so that the target MEC platform can continue to provide the service to the UE and ensure continuity of obtaining application data by the UE from an MEC platform).


informing, as part of said session continuity coordination procedures, said second mobile-edge-computing server about oncoming handover (See Par. [227], [244] and Fig. 5-1, 5-2 of Zhu for a reference to that during the movement of the UE, when the UE moves from a cell covered by the source MEC server to another cell covered by the target MEC server, then the source MEC platform sends a handover notification to the target MEC platform), and/or
providing, as part of said session continuity coordination procedures, to said second mobile-edge-computing server, information on a mobile edge session that is handed over (See Par. [288] of Zhu for a reference to the source MEC sends the context info of the UE and the ongoing application’s information to the target MEC platform via a handover notification), wherein optionally
said information on said mobile edge session that is handed over includes application identifiers, user equipment internet protocol addresses, and/or application internet protocol addresses in the apparatus (See Par. [104], [261] of Zhu for a reference to the source MEC platform obtains the context information of the UE, including an identifier of the source application running on the UE to be handover, and a control plane internet protocol (CP IP) address of the application).



Regarding claim 22, the claim is interpreted and rejected for the same reasons as set in claim 2.

Regarding claim 23, the claim is interpreted and rejected for the same reasons as set in claim 3.

Regarding claim 24, the claim is interpreted and rejected for the same reasons as set in claim 4.

Regarding claim 27, the claim is interpreted and rejected for the same reasons as set in claim 7.

Regarding claim 29, the claim is interpreted and rejected for the same reasons as set in claim 9.

Regarding claim 35, the claim is interpreted and rejected for the same reasons as set in claim 15.

Regarding claim 36, the claim is interpreted and rejected for the same reasons as set in claim 16.

Regarding claim 38, the claim is interpreted and rejected for the same reasons as set in claim 18.

Regarding claim 39, the claim is interpreted and rejected for the same reasons as set in claim 19.


Regarding claim 50, the claim is interpreted and rejected for the same reasons as set in claim 21, including a computer program product embodied on a non-transitory computer-readable medium (See Par. [414] of Zhu for a reference to a method implemented by hardware or a program instructing related hardware. The program may be stored in a computer-readable storage medium).

Conclusion
7. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Sirotkin et al (US. Pub. No. 2014/0177590 A1) discloses methods for local IP access packet data network release. 
Nenner (US. Pub. No. 2013/0301466 A1) discloses a method for the use of a GSM/UMTS mobile communication network by a User Equipment attached to a core network.


8.	Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.	Any inquiry concerning this communication from the examiner should be directed to RASHA FAYED whose telephone number is (571) 270-3804. The examiner can normally be reached on M-F 8:00AM-4:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/R. F./
Examiner, Art Unit 2413
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413